MEMORANDUM **
Teresita Maria Ortal appeals pro se the district court’s judgment dismissing her action alleging 42 U.S.C. § 1983 and state tort claims against the County of Orange, several county employees and private individuals and entities. Ortal also appeals the district court’s denial of her motion for reconsideration of the dismissal. We have jurisdiction under 28 U.S.C. § 1291. We review dismissals de novo. Barnett v. Centoni 31 F.3d 813, 816 (9th Cir.1994) (per curiam). We review a denial of a motion for reconsideration for abuse of discretion. School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993). We affirm.
Ortal’s May 29, 2001, motion to dismiss the County of Orange and county employees as appellees is granted.
The district court did not err by declining to exercise supplemental jurisdiction over Ortal’s state tort claims. See Harris v. Provident Life & Accident Ins. Co., 26 F.3d 930, 934 (9th Cir.1994) (indicating that “district court has no discretion to retain state law claims when the sole federal claim is dismissed for lack of jurisdiction”).
Because Ortal failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion by denying her motion to reconsider. See School Dist. No. 1J, 5 F.3d at 1262-63.
Ortal’s April 23, 2001, request to file her reply brief late is granted.
County of Orange’s March 8, 2001, request that we take judicial notice of certain documents is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.